Citation Nr: 0026711	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-20 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of 
pneumonia.

2.  Entitlement to service connection for tendonitis of the 
left ankle and lower leg.

3.  Entitlement to service connection for degenerative 
arthritis of the right thumb.

4.  Entitlement to service connection for arthritis of the 
left thumb.

5.  Entitlement to service connection for a thoracic spine 
disorder.

6.  Entitlement to service connection for disability 
exhibited by a heart murmur.

7.  Entitlement to service connection for postoperative 
residuals of a right knee injury.

8.  Entitlement to service connection for left hip 
disability, including osteopenia.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to March 
1979.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to the 
benefits sought.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer (HO) at the local VARO in July 1998.  A 
copy of the transcript of that hearing has been associated 
with the claims folder.

The Board remanded this case to the RO in March 1999 to 
afford the veteran a hearing.



The veteran and her former spouse thereafter presented 
testimony at a Videoconference hearing held by the 
undersigned Veterans Law Judge in July 2000.  A copy of the 
transcript of the hearing has been associated with the claims 
folder.


FINDINGS OF FACT

1.  Medical evidence has been presented or secured 
demonstrating a causal relationship, or nexus, between the 
veteran's current left lung disability and military service.

2.  A May 1977 chest x-ray noted an incidental finding of 
minimal degenerative changes of the thoracic spine.  

3.  No competent medical evidence has been presented or 
secured showing a causal relationship, or nexus, between the 
veteran's military service and current tendonitis of the left 
ankle and lower leg, degenerative arthritis of the right 
thumb, arthritis of the left thumb, heart murmur, right knee 
disability and osteopenia of the left hip.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a contusion injury to 
the left lung, status post thoracentesis and pneumonia of the 
left lower lobe, is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for a 
thoracic spine disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



3.  The claims of entitlement to service connection for 
tendonitis of the left ankle and lower leg, degenerative 
arthritis of the right thumb, arthritis of the left thumb, a 
heart murmur, postoperative residuals of a right knee injury, 
and osteopenia of the left hip are not well grounded.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran had an 
essentially normal clinical evaluation on enlistment 
examination in October 1974.  In December 1974, she was seen 
with a one-week history of pain and swelling of the right 
leg.  Physical examination revealed a diagnosis of pes 
thrombophlebitis.  On July 9, 1975, she was treated for a 
laceration to the left knee and an abrasion to the right knee 
following an automobile accident.  The laceration was 
apparently sutured and abrasion cleaned.  On July 11, 1975, 
she reported to the emergency room with complaints of 
generalized aches and stiffness.  Her left knee sutures were 
subsequently removed, and she was discharged from outpatient 
care on July 18, 1975.  In August 1975, x-rays were taken 
following trauma to the left thumb; the radiographic report 
of record indicated negative findings.  The veteran had an 
essentially normal clinical evaluation during a yearly 
physical conducted in June 1976.  She was treated on occasion 
for upper respiratory infections from September 1976 through 
January 1977.  In April 1977, she was treated for contusions 
and lacerations following a motorcycle accident.  The veteran 
thereafter began to cough up yellowish sputum.  X-rays of the 
chest confirmed the presence of left lower lobe pneumonia, 
and the veteran was admitted to the hospital on April 29, 
1977.  In-patient records included a May 2, 1977 chest x-ray 
which noted the presence of minimal degenerative changes of 
the thoracic spine.  She was discharged from the hospital in 
June 1977.  On follow-up examination in October 1977, it was 
noted that the veteran's pulmonary contusion with hemothorax 
had resolved.  X-rays of the chest revealed blunting of the 
costophrenic angle, but no evidence of a left lower lobe 
infiltrate.  It is noted, however, that she was thereafter 
seen on occasion for treatment of upper respiratory 
infections.  Additionally, the record reflects that a private 
physician treated the veteran on two occasions in July 1978 
for an acute tendonitis of the left ankle and lower leg.  
Notwithstanding, she had an essentially normal clinical 
evaluation on separation examination in March 1979.  Chest x-
rays revealed some minimal basilar fibrosis, but was 
considered to be within normal limits.

VA medical records included an August 1986 VA hospital 
summary which shows that the veteran was seen with complaints 
of sudden right thumb pain after doing some yard work.  She 
underwent a carpometacarpal joint arthroplasty of the right 
thumb, and was noted to have a low-grade fever that was felt 
to be secondary to atelectasis from her general anesthetic.  
The discharge diagnosis was degenerative joint disease of the 
carpometacarpal joint of the right thumb.  She continued to 
have pain and swelling postoperatively, and was subsequently 
re-admitted to the hospital in February 1987 for silastic 
silicone synovitis of the right carpometacarpal joint 
secondary to fracture of silastic implant at the 
carpometacarpal joint.  The implant was removed, and the 
veteran was discharged to home on her first postoperative 
day.  An April 1987 clinical record indicates that the 
veteran was also being followed for low back pain.  She had 
previously used a one-half inch shoe lift on the right 
without success.  Although she had gotten some relief with 
the silictate, she continued to bend and stoop while 
gardening and had not done her back exercises faithfully.  
Physical examination revealed the presence of degenerative 
joint disease of the low back.  It was recommended that the 
veteran lose some weight. 

Private treatment records developed by Dr. Ransom between 
1981 and 1988 show treatment for cold symptoms, chest pain 
with shortness of breath, a slip and fall injury involving 
the left knee, a twisted left ankle, tenderness of the S-1 
joint, a soft tissue injury to the right ankle, and an on-
the-job injury involving the back.

An August 1988 VA compensation and pension examination report 
reflects diagnoses of status postoperative reconstructive 
surgery residuals of both thumbs with degenerative arthritis 
of both hands, and osteopenia of the back.

Private treatment records developed by Dr. McCoy between 
November 1993 and May 1994 show that the veteran was seen 
with complaints of pain and swelling following an on-the-job 
injury involving the right knee.  Arthroscopy with 
debridement in January 1994 revealed the presence of 
degenerative arthritis involving the medial femoral condyle.  
The veteran was noted to be doing okay postoperatively.

A March 1995 VA hospital summary shows that the veteran was 
admitted for treatment of pyriforms syndrome complicated by 
lumbar spinal stenosis, degenerative joint disease of the 
lumbar spine and chronic postural low back strain.

In August 1998, the veteran was afforded VA examination for 
purposes of determining the pathology of her pneumonia.  On 
physical examination, it was noted that the anteroposterior 
dimension to the chest was increased for the veteran's body 
build.  Mobility of the chest cage, however, was excellent.  
The lungs were clear to auscultation and percussion.  The 
veteran did not cough during the examination.  X-rays of the 
chest were unremarkable.  Pulmonary function testing revealed 
findings considered to be within the normal range; however, 
the Board notes that several of the indicated findings were 
less than 100 percent of predicted.  The diagnosis was 
residuals of injury to the left lung resulting in contusion 
of the left lung, post thoracentesis and pneumonia of the 
left lower lobe.  It was commented that the veteran did have 
damage to her left lung, which appeared to be a bruise or 
contusion.  She had a thoracentesis where blood and fluid 
were removed from the left pneumothorax.  She subsequently 
developed pneumonia in this area.  She has since had repeated 
episodes of pneumonia over the years, although obviously 
smoking has contributed to some of this.  The examiner opined 
that the veteran's lung problem started as a residual of the 
injury.



The veteran was also afforded VA examination in August 1998 
to determine the pathology of her tendonitis of the left 
ankle and lower leg, arthritis of the right thumb and 
residuals of a right knee injury.  Physical examination 
revealed the presence of a remote surgery of the 
carpometacarpal joint of the right thumb, arthritis of the 
carpometacarpal joint of the right thumb with partial 
subluxation of the metacarpal, degenerative arthritis of the 
right knee, osteochondritic free bodies of the right knee and 
mild instability of the left ankle.  Based on a review of the 
claims folder, the examiner was unable to clearly and 
definitely establish a relationship between the veteran's 
current disabilities of the right hand, right knee, left 
ankle to include the tendonitis process, and an onset while 
in military service.  It was noted that the veteran's left 
thumb was x-rayed on August 29, 1975.  However, the clinical 
history states trauma to the right thumb.  Notwithstanding, 
it was suspected that the left thumb was the one under 
scrutiny because it was mentioned in two places, the last 
being by the radiologist.  The examiner was unable to find 
any evidence of trauma of the right thumb in service.  The 
examiner further noted that the veteran was diagnosed in 1978 
by Dr. Tate as having tendonitis.  However, the examiner 
opined that it is reasonable to expect that this process 
cleared in view of the history given by the veteran.  The 
veteran's right knee apparently recovered and she was able to 
complete her military duty.  The examination in 1993 revealed 
early degenerative change which have progressed to the 
present time.  The veteran required an abrasion arthroplasty 
by 1994.  The examiner indicated that it is difficult to 
definitely establish the point of origin of the process of 
the right knee; however, as near as he could determine, there 
was no line of continuity between trauma in 1975 and the 
ultimate findings reported by Dr. McCoy.

Analyses

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  In the absence of proof 
of a present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, 
the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  For purposes of determining whether a claim 
is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

Under 38 C.F.R. § 3.303(b) (1999), when a disease shown to be 
chronic in service (or in a presumptive period) so as to 
permit a finding of service connection, subsequent 
manifestations, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  However, not 
every symptom manifested during service will permit service 
connection of a chronic illness which is first shown as a 
clear-cut clinical entity, at some later date.  Demonstrating 
the in-service presence of a chronic disease requires a 
combination of manifestations sufficient to identify it and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.

The third element (evidence of nexus) may be met by the 
presumptions pertaining to chronic diseases.  With respect to 
chronic diseases, 38 C.F.R. § 3.303(b) may be applied when 
there is evidence of (i) the existence of a chronic disease 
in service or in a presumptive period (and the evidence need 
not be contemporaneous with service or a presumptive period 
but may be evidence, including lay evidence when applicable, 
years thereafter) and (ii) present manifestations of the same 
chronic disease.  Savage at 495.  However, there must still 
be medical nexus evidence.  Voerth v. West, 13 Vet. App. 117 
(1999) (as to a chronic disorder there must still be 
competent medical nexus evidence between current disability 
and either an 
in-service injury or continuous symptomatology).

When a condition during service is not chronic and there is 
no medical evidence on file of a causal nexus, continuity of 
symptomatology is required and may be shown by medical or lay 
evidence, as appropriate.  38 C.F.R. § 3.303(b) (1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); Godfrey v. 
Brown, 7 Vet. App. 398, 406 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The second (in-service disability) and 
third (nexus evidence) elements in Caluza can be satisfied 
under the continuity provision of 38 C.F.R. § 3.303(b) by (a) 
evidence that a condition was 'noted' during service or in a 
presumptive period; (b) evidence showing post-service 
continuity of symptomatology (evidence of treatment is not 
required); and (c) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  See Savage, 10 Vet. App. at 
496-497 (1997).  Even under this regulation, medical evidence 
is required to demonstrate a relationship between current 
disability and the continuity of symptoms, if the condition 
is not one where lay observation is competent.  Clyburn v. 
West, 12 Vet. App. 296, 301-02 (1999).



i.  Residuals of Pneumonia

The veteran testified that she damaged her left lung in a 
motorcycle accident in service and had to have fluid drawn 
off.  Since, then she gets pneumonia easily and has had it 
numerous times since service.  Each time she had surgery, she 
avers that she develops atelectasis and has a hard time 
coming off of the respirator.

In this regard, it is noted the August 1998 VA examiner, 
having conducted a physical examination of the veteran and 
review of her claims folder, concluded that the veteran does 
have a left lung disorder that started as a result of her in-
service injury.  The examiner commented that the veteran 
damaged her left lung in service and currently had residuals 
of a contusion.  Although the accompanying pulmonary function 
test results were also deemed to be within normal limits, 
several of the indicated findings were less than 100 percent 
of predicted.  This diminution of overall pulmonary 
functioning cannot be clearly dissociated from the veteran's 
in-service left lung injury.  Therefore, contrary to the 
findings of the RO, the Board finds that evidence of a 
present left lung disorder has been presented.

In sum, the Board concludes that the elements needed to 
establish service connection, as set forth in Savage, are 
met.  Therefore, according reasonable doubt in favor of the 
veteran, service connection for residuals of a contusion 
injury to the left lung, status post thoracentesis and 
pneumonia of the left lower lobe, is granted.  38 U.S.C.A. §§ 
1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) (1999).

ii.  Thoracic Spine Disorder

As noted above, the veteran's service medical records reflect 
that was hospitalized for pneumonia in 1977.  During the 
hospital course, a chest x-ray was taken in May 1977 which 
noted an incidental finding of minimal degenerative changes 
of the thoracic spine.  However, there were no in-service 
clinical findings pertinent to the thoracic spine and the 
veteran had an essentially normal clinical evaluation on 
separation examination in March 1979.  Moreover, she has 
submitted no recent medical evidence of a thoracic spine 
disability.

Notwithstanding, pertinent VA regulations recognize that 
arthritis is a chronic disease, and that manifestations of 
the same chronic disease at any later date, however, remote 
are service-connected unless clearly attributable to an 
intercurrent cause.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(1999).  Insofar as in-service x-rays suggest that the 
presence of arthritis, the Board concludes that the veteran 
has met the initial burden of presenting evidence of a well 
grounded claim for service connection for a thoracic spine 
disorder; however, additional evidentiary development is 
necessary prior to a final adjudication of the claim.

iii.  Other Service Connection Claims

The veteran and her former spouse have essentially testified 
that her left ankle, left lower leg, right thumb, left thumb, 
right knee and left hip disorders are proximately due to 
vehicular accidents and duty-related trauma that she incurred 
during military service.  She also claims that she was told 
that she had a heart murmur during service.  However, the 
veteran has not submitted any pertinent private medical 
evidence in support of her claims for service connection, nor 
has she requested an additional extension of time within 
which to secure such evidence.  The evidence reflects a post-
service history of right ankle injury, as well as on-the-job 
back and right knee injuries.  Additionally, the 1998 VA 
examiner, based on a physical examination and review of the 
claims folder, was unable to establish a relationship between 
the veteran's current disabilities of the right hand, right 
knee, left ankle to include the tendonitis process, and an 
onset while in military service.

In short, the veteran has not submitted any medical evidence 
supportive of her claims that her current disorders had their 
onset during military service, or that arthritis of the 
thumbs and/or a cardiovascular disease manifested by a heart 
murmur were manifested to a compensable degree within the 
first post-service year.  See 38 C.F.R. § 3.307, 3.309 
(1999).  As it is clear that the veteran did not engage in 
combat with the enemy, the provisions of 38 U.S.C.A. § 
1154(b) (West 1991) and 38 C.F.R. § 3.304(d) (1999) are not 
for application.  Although the record reflects that the 
veteran is a licensed practical nurse, she lacks the 
requisite expertise required to render a medical diagnosis or 
to render an opinion concerning the medical etiology of her 
claimed disorders.  See Black v. Brown, 10 Vet. App. 279, 284 
(1997); but cf. Goss v. Brown, 9 Vet. App. 109, 114-15 
(1996).  During her July 2000 personal hearing, the veteran 
conceded that, when she practiced, nurses were not allowed to 
make diagnoses or determine the etiology of diseases.  See 
Tr. at 31-32.  Therefore, her assertions of medical causation 
cannot constitute evidence to render the claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Barfield v. Brown, 5 Vet. App. 8, 9 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Since there is no 
competent, credible evidence of medical causality or 
contribution, the claims are not well grounded.  Epps and 
Caluza, supra.  While the Board understands the appellant's 
position and belief on this matter, in the absence of some 
supporting documentation, the belief is not plausible within 
the legal context.  The veteran has not submitted competent 
medical evidence in support of her claims.

Where the veteran has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claims, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

While the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a not well 
grounded, VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
might well ground these claims.  In this respect, the Board 
is satisfied that the obligation imposed by section 5103(a) 
has been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing her claim pertains to relevant evidence which may 
exist or could be obtained).  The Court specifically pointed 
out that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, [s]he cannot passively 
wait for it in those circumstances where [s]he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is not shown nor contended that additional relevant 
evidence, obtainable without the veteran's cooperation, 
exists that would serve to well ground these claims.

Accordingly, the Board must deny the veteran's claims for 
tendonitis of the left ankle and lower leg, degenerative 
arthritis of the right thumb, arthritis of the left thumb, a 
heart murmur, postoperative residuals of a right knee injury, 
and osteopenia of the left hip, as not well grounded.


ORDER

Service connection for residuals of a contusion injury to the 
left lung, status post thoracentesis and pneumonia of the 
left lower lobe, is granted, subject to the regulations 
governing the award of monetary benefits.

The claim of service connection for a thoracic spine disorder 
is well grounded, and to this extent only, the appeal is 
granted.

The claims of entitlement to service connection for 
tendonitis of the left ankle and lower leg, degenerative 
arthritis of the right thumb, arthritis of the left thumb, 
disability exhibited by a heart murmur, postoperative 
residuals of a right knee injury, and left hip disability, 
including osteopenia are denied as not well grounded.



REMAND

Because the claim of entitlement to service connection for a 
thoracic spine disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Court has ruled that the fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In the instant case, the Board observes that the August 1998 
VA examination report did not include any clinical or x-ray 
findings pertinent to the thoracic spine.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, further appellate consideration of the veteran's 
claim will be deferred and the case is REMANDED to the RO for 
the following development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for her thoracic spine disorder, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source she identifies.  Copies of the 
medical records from all sources she 
identifies, including VA records (not 
already in the claims folder), should 
then be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should then arrange for the 
veteran to be accorded VA orthopedic 
examination to determine whether or not a 
thoracic spine disorder is shown.  All 
necessary special studies or tests should 
be accomplished.  The examination report 
should reflect review of pertinent 
material in the claims folder.  
Therefore, the veteran's claims folder 
should be made available to the examiner 
prior to examination.  The examiner 
should then integrate the previous 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the veteran's status.  The 
examiner should comment upon the link 
between any current thoracic spine 
symptomatology and the veteran's military 
service.  A complete rationale for any 
opinions expressed, positive or negative, 
must be provided.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claim for service connection 
for a thoracic spine disorder.

4.  If this determination remains adverse 
to the veteran, the RO should furnish the 
veteran and her accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal.  
Thereafter, the veteran should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until she is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination may 
result in the denial of her claim.  38 C.F.R. § 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

